         Case: 3:20-cv-01063-jdp Document #: 4 Filed: 12/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TITUS HENDERSON,

        Plaintiff,
                                                     Case No. 20-cv-1063-jdp
   v.

KEVIN CARR et al.,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             12/10/2020
        Peter Oppeneer, Clerk of Court                        Date
